Exhibit 10.4

 

GEOVAX LABS, INC.

2016 STOCK INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

(Nonemployee Directors and Independent Contractors)

 

 

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, is between GEOVAX LABS, INC., a Delaware corporation (the
“Corporation”), and a Director of the Corporation or an individual in service to
the Corporation or an Affiliate, as identified on Schedule A attached hereto
(the “Participant”).

 

R E C I T A L S :

 

In furtherance of the purposes of the GeoVax Labs, Inc. 2016 Stock Incentive
Plan, as it may be hereafter amended and/or restated (the “Plan”), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

 

1.     Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which has been made available
to the Participant and the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern, unless the Administrator
determines otherwise. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.     Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment with or service to the
Corporation, and not in lieu of any salary or other compensation for his or her
services, the right and option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock of the
Corporation (the “Common Stock”) at a purchase price (the “Option Price”) as
specified on Schedule A, attached hereto, and subject to such other terms and
conditions as may be stated herein or in the Plan or on Schedule A. The
Participant expressly acknowledges that the terms of Schedule A shall be
incorporated herein by reference and shall constitute part of this Agreement.
The Corporation and the Participant further acknowledge and agree that the
signatures of the Corporation and the Participant on the Grant Notice contained
in Schedule A shall constitute their acceptance of all of the terms of this
Agreement and their agreement to be bound by the terms of this Agreement. The
Option shall be designated as a Nonqualified Option. Except as otherwise
provided in the Plan or this Agreement, this Option will expire if not exercised
in full by the Expiration Date specified on Schedule A.

 

3.     Exercise of Option. Subject to the terms of the Plan and this Agreement,
the Option shall vest and become exercisable on the date or dates, and subject
to such conditions, as are set forth on Schedule A. To the extent that the
Option is exercisable but is not exercised, the Option shall accumulate and be
exercisable by the Participant in whole or in part at any time prior to
expiration of the Option, subject to the terms of the Plan and this Agreement.
The Participant expressly acknowledges that the Option shall vest and be
exercisable only upon such terms and conditions as are provided in this
Agreement (including the terms set forth in Schedule A) and the Plan. Upon the
exercise of the Option in whole or in part and payment of the Option Price in
accordance with the provisions of the Plan and this Agreement, the Corporation
shall, as soon thereafter as practicable, deliver to the Participant a
certificate or certificates (or, in the case of uncertificated shares, other
written notice of ownership in accordance with Applicable Law) for the Shares
purchased. Payment of the Option Price may be made in the form of cash or cash
equivalent; and, except where prohibited by the Administrator or Applicable Law
(and subject to such terms and conditions as may be established by the
Administrator), payment may also be made (i) by delivery (by either actual
delivery or attestation) of shares of Common Stock owned by the Participant for
such time period, if any, as may be determined by the Administrator; (ii) by
shares of Common Stock withheld upon exercise; (iii) by delivery of written
notice of exercise to the Corporation and delivery to a broker of written notice
of exercise and irrevocable instructions to promptly deliver to the Corporation
the amount of sale or loan proceeds to pay the Option Price; (iv) by such other
payment methods as may be approved by the Administrator and which are acceptable
under Applicable Law; and/or (v) by any combination of the foregoing methods.
Shares delivered or withheld in payment of the Option Price shall be valued at
their Fair Market Value on the date of exercise, determined in accordance with
the terms of the Plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.     No Right of Employment or Service; Forfeiture of Option; No Right to
Future Awards. Neither the Plan, this Agreement, the grant of the Option, nor
any other action related to the Plan shall confer upon the Participant any right
to continue in the employ or service of the Corporation or an Affiliate or
interfere in any way with the right of the Corporation or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise provided in the Plan, this Agreement or as may be determined by the
Administrator, all rights of the Participant with respect to the Option shall
terminate upon the termination of the Participant’s employment or service with
the Company or an Affiliate. The grant of the Option does not create any
obligation to grant further awards.

 

5.     Termination of Employment or Service. In the event of the Participant’s
termination of service, the Option may be exercised only to the extent vested
and exercisable on the Participant’s Termination Date (unless the termination
was for Cause), and the Option must be exercised, if at all, prior to the first
to occur of the following, as applicable: (X) the close of the period of three
months next succeeding the Termination Date; or (Y) the close of the Option
Period. If the services of the Participant are terminated for Cause, his or her
Option shall lapse and no longer be exercisable as of his or her Termination
Date, as determined by the Administrator. Any portion of the Option that is not
vested as of the Participant’s Termination Date shall terminate on the
Termination Date.

 

6.     Effect of Change of Control. The Administrator shall (taking into account
any Code Section 409A considerations) have sole discretion to determine at any
time the effect, if any, on the Option, including but not limited to the vesting
and/or exercisability of the Option (in whole or in part), in the event of a
Change of Control (as defined in the Plan). Without limiting the effect of the
foregoing, the Administrator’s discretion shall include, but shall in no way be
limited to, the discretion to determine with respect to all or any portion of an
Option that (i) the Option shall vest and/or become exercisable upon a Change of
Control; (ii) vesting and/or exercisability of the Option shall accelerate upon
a Change of Control; (iii) exercise of the Option must occur, if at all, within
time period(s) specified by the Administrator, after which time period(s) the
Option shall, unless the Administrator determines otherwise, terminate; (iv) the
Option shall be assumed or substituted for another award; (v) the Option shall
be cancelled without the payment of consideration; (vi) the Option shall be
cancelled in exchange for a cash payment or other consideration in an amount
determined by the Administrator; (vii) the Option shall be subject to such
treatment (including but not limited to cancellation, cashout, assumption or
substitution) as is provided under the terms of the agreement or other
instrument establishing terms of the Change of Control transaction (e.g., a
merger agreement); and/or (viii) other actions (or no action) shall be taken
with respect to the Option. Notwithstanding the foregoing, in the event that the
Administrator determines to provide for acceleration of vesting and/or
exercisability of the Option in the event of a Change of Control, such
acceleration shall occur only if a Change of Control occurs and the
Participant’s employment or service is terminated without Cause by the
Corporation (or an Affiliate) within 12 months after the effective date of the
Change of Control or the Participant resigns for Good Reason (as defined below)
within 12 months after the effective date of the Change of Control.

 

 

 
2

--------------------------------------------------------------------------------

 

 

For purposes of this Section 6, “Good Reason” shall occur upon the Participant’s
termination of employment or service resulting from the Participant’s
(i) termination for “Good Reason” as defined under the Participant’s employment,
change of control, consulting or other similar agreement with the Corporation or
an Affiliate, if any, or (ii) if the Participant has not entered into any
agreement (or, if any such agreement does not define “Good Reason”), then, a
Participant’s termination shall be for “Good Reason” if termination results due
to any of the following without the Participant’s consent: (A) a material
reduction in the Participant’s base salary as in effect immediately prior to the
date of the Change of Control, (B) the assignment to the Participant of duties
or responsibilities materially inconsistent with, or a material diminution in,
the Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change of Control, or (C) the relocation of the
Participant’s principal place of employment by more than 30 miles from the
location at which the Participant was stationed immediately prior to the Change
of Control. Notwithstanding the foregoing, with respect to Directors, unless the
Administrator determines otherwise, a Director’s termination from service on the
Board shall be for “Good Reason” if the Participant ceases to serve as a
Director, or, if the Corporation is not the surviving company in the Change of
Control event, a member of the board of directors of the surviving entity, in
either case, due to the Participant’s failure to be nominated to serve as a
director of such entity or the Participant’s failure to be elected to serve as a
director of such entity, but not due to the Participant’s decision not to
continue service on the Board of Directors of the Corporation or the board of
directors of the surviving entity, as the case may be. An event or condition
that would otherwise constitute “Good Reason” shall constitute Good Reason only
if the Corporation fails to rescind or cure such event or condition within 30
days after receipt from the Participant of written notice of the event which
constitutes Good Reason, and Good Reason shall cease to exist for any event or
condition described herein on the 60th day following the later of the occurrence
or the Participant’s knowledge thereof, unless the Participant has given the
Corporation written notice thereof prior to such date.

 

7.     Nontransferability of Option. The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except for transfers if and to the extent
permitted by the Administrator in a manner consistent with the registration
provisions of the Securities Act of 1933, as amended (the “Securities Act”).
Except as may be permitted by the preceding sentence, this Option shall be
exercisable during the Participant’s lifetime only by him or her or by his or
her guardian or legal representative or a permitted transferee as provided in
this Section 7. The designation of a beneficiary in accordance with the Plan
does not constitute a transfer.

 

8.     Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. This Agreement does not supersede or
amend any confidentiality agreement, non-solicitation agreement, non-competition
agreement, employment agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective executors,
administrators, heirs, successors and assigns.

 

9.     Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.

 

10.     Amendment and Termination; Waiver. Any amendment or modification to this
Agreement shall be made in accordance with the terms of the Plan. Without
limiting the foregoing, the Administrator shall have unilateral authority to
amend the Plan and this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including
but in no way limited to Code Section 409A and federal securities laws). The
waiver by the Corporation of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.

 

 

 
3

--------------------------------------------------------------------------------

 

 

11.     No Rights as Shareholders. The Participant and his or her legal
representatives, legatees or distributees shall not be deemed to be the holder
of any Shares subject to the Option and shall not have any rights of a
shareholder unless and until certificates for such Shares have been issued and
delivered to him or her or them (or, in the case of uncertificated shares, other
written evidence of ownership in accordance with Applicable Law shall have been
provided).

 

12.     Withholding; Tax Matters.

 

(a)     The Participant acknowledges that the Administrator and/or Corporation
shall require the Participant to pay the Corporation in cash the amount of any
local, state, federal, foreign or other tax or other amount required by any
governmental authority to be withheld and paid over by the Corporation to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Option and delivery of the Shares or any other
benefit, to satisfy such obligations. Notwithstanding the foregoing, the
Administrator may in its discretion establish procedures to permit the
Participant to satisfy such obligations in whole or in part, and any local,
state, federal, foreign or other income tax obligations relating to the Option,
by electing (the “election”) to have the Corporation withhold shares of Common
Stock from the Shares to which the Participant is otherwise entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.

 

(b)     The Participant acknowledges that he or she is solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with the Option (including but not limited to any taxes arising under
Code Section 409A), and the Corporation shall not have any obligation to
indemnify or otherwise hold the Participant harmless from any or all such taxes.
The Participant further acknowledges that the Corporation has made no warranties
or representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Option and/or the acquisition or disposition
of the Shares subject to the Option and that the Participant has been advised
that he or she should consult with his or her own attorney, accountant, and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Corporation has
no responsibility to take or refrain from taking any actions in order to achieve
a certain tax result for the Participant.

 

13.     Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including, but not limited to, the sole
authority to determine whether and to what degree the Option has vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

 

14.     Notices. Except as may be otherwise provided by the Plan or determined
by the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or such other address as may be designated by the Participant in a
manner acceptable to the Administrator), or, if to the Corporation, at the
Corporation’s principal office, attention Chief Financial Officer, GeoVax Labs,
Inc. Notice may also be provided by electronic submission, if and to the extent
permitted by the Administrator.

 

 

 
4

--------------------------------------------------------------------------------

 

 

15.     Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

16.     Restrictions on Option and Shares. The Corporation may impose such
restrictions on the Option and the Shares or other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws or other laws
applicable to such Option or Shares. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, the Corporation shall not be obligated
to issue, deliver or transfer shares of Common Stock, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Corporation is under no
obligation to register the Shares with the Securities and Exchange Commission or
to effect compliance with the exemption, registration, qualification or listing
requirements of any state or foreign securities laws, stock exchange or similar
organization, and the Corporation will have no liability for any inability or
failure to do so. The Corporation may cause a restrictive legend or legends to
be placed on any certificate for Shares issued pursuant to the exercise of the
Option in such form as may be prescribed from time to time by Applicable Law or
as may be advised by legal counsel.    

 

17.     Rules of Construction. Headings are given to the sections of this
Agreement solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall (unless the Administrator
determines otherwise) be construed to refer to any amendment to or successor of
such provision of law.

 

18.     Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Corporation may at any time (subject to any Code Section 409A
considerations), reduce the amount of any payment or benefit otherwise payable
to or on behalf of the Participant by the amount of any obligation of the
Participant to or on behalf of the Corporation or an Affiliate that is or
becomes due and payable, and Participant shall be deemed to have consented to
such reduction.

 

19.     Effect of Changes in Duties or Status. Notwithstanding the other
provisions of the Plan or this Agreement, the Administrator has discretion to
determine, at the time of grant of the Option or at any time thereafter, the
effect, if any, on the Option (including but not limited to the vesting and/or
exercisability of the Option) of any changes in the Participant’s status as a
Director or Independent Contractor (other than termination).

 

20.     Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Option, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Corporation, each as in effect from time to time and to the extent applicable
the Participant. In addition, the Participant shall be subject to such
compensation recovery, recoupment, forfeiture or other similar provisions as may
apply to him or her under Applicable Law.

 

21.     Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

 

 

 

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]

 

 
5

--------------------------------------------------------------------------------

 

 

 

GEOVAX LABS, INC.

2016 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

(Nonemployee Directors and Independent Contractors)

Schedule A/Grant Notice

 

1.     Pursuant to the terms and conditions of the Corporation’s 2016 Stock
Incentive Plan, as it may be hereafter amended (the “Plan”), you (the
“Participant”) have been granted an option (the “Option”) to purchase ________
shares (the “Shares”) of our Common Stock as outlined below.

 



 

Name of Participant: 

 

 

 

  Address:                           

  Grant Date:     , 20  

  Number of Shares Subject to Option:         Option Price:   $     Type of
Option:    Nonqualified Stock Option

 

Expiration Date (Last day of Option Period):

 

 

 , 20

 

 

Vesting Schedule/Conditions:

 

 

 

 



 

2.     By my signature below, I, the Participant, hereby acknowledge receipt of
this Grant Notice and the Option Agreement (the “Agreement”) dated __________
___, 20__, between the Participant and GeoVax Labs, Inc. (the “Corporation”)
which is attached to this Grant Notice. I understand that the Grant Notice and
other provisions of Schedule A herein are incorporated by reference into the
Agreement and constitute a part of the Agreement. By my signature below, I
further agree to be bound by the terms of the Plan and the Agreement, including
but not limited to the terms of this Grant Notice and the other provisions of
Schedule A contained herein. The Corporation reserves the right to treat the
Option and the Agreement as cancelled, void and of no effect if the Participant
fails to return a signed copy of the Grant Notice within 30 days of grant date
stated above.



 



Signature:

 

 

Date:

 

 

 

Participant

 

 

 

 

 

 

 

 

 

 



 



      Agreed to by:                     GEOVAX LABS, INC.  



 



      By:           [Name]           [Title]  



 

Attest: 

 



 

 

[Name]

 

[Title]

 



  

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to GeoVax Labs, Inc.,
Attention [_____________]. Please retain a copy of the Agreement, including a
signed copy of this Grant Notice, for your files.